FILED
                              NOT FOR PUBLICATION
                                                                              DEC 1 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


LI QIANG CHENG,                                    No.   14-72211

                Petitioner,                        Agency No. A099-538-847

 v.
                                                   MEMORANDUM*
JEFFERSON B. SESSIONS III,
Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                       Argued and Submitted November 17, 2017
                                 Pasadena, California

Before:        KOZINSKI and IKUTA, Circuit Judges, and GETTLEMAN,**
               District Judge.

          “We review the BIA’s findings of fact, including credibility findings, for

substantial evidence and uphold the BIA’s findings unless the evidence compels a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Robert W. Gettleman, United States District Judge for
the Northern District of Illinois, sitting by designation.
                                                                                 page 2
contrary result.” Cui v. Holder, 712 F.3d 1332, 1336 (9th Cir. 2013). Cheng has

presented no evidence that the I-213 form was inaccurate, see Espinoza v. INS, 45
F.3d 308, 310 (9th Cir. 1995), and has not exhausted his claim that the I-826 form

was improperly admitted. See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir.

2009) (en banc). Nor has Cheng established that the immigration judge’s

credibility finding lacked support in the record: “[E]ven a petitioner’s minor

inconsistencies, when aggregated or when viewed in light of the total

circumstances, may undermine credibility.” Shrestha v. Holder, 590 F.3d 1034,

1043 n.4 (9th Cir. 2010).


      PETITION DENIED.